J-S08017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JAMES CHARLES COLE

                        Appellant                   No. 615 WDA 2016


          Appeal from the Judgment of Sentence March 24, 2014
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0015767-2012


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

CONCURRING STATEMENT BY GANTMAN, P.J.:                FILED MAY 26, 2017

     While I agree Appellant’s discretionary aspects of sentencing issue is

waived for purposes of our review, I do so based on other grounds; I

respectfully disagree with the majority’s conclusion that Appellant waived or

abandoned his request for reinstatement of his post-sentence motion rights

nunc pro tunc in his response to the court’s Rule 907 notice. In my view,

Appellant consistently requested reinstatement of his post-sentence motion

rights nunc pro tunc throughout the PCRA proceedings.

     Nevertheless, “the failure to raise an issue in an ordered Rule 1925(b)

statement results in waiver of that issue on appeal.”   Commonwealth v.

Poncala, 915 A.2d 97, 100 (Pa.Super. 2006), appeal denied, 594 Pa. 678,

932 A.2d 1287 (2007). Additionally, “[t]he failure to develop an adequate

argument in an appellate brief may result in waiver of the claim.”
J-S08017-17


Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007),

appeal denied, 603 Pa. 679, 982 A.2d 509 (2007). Here, Appellant did not

challenge the PCRA court’s failure to reinstate his post-sentence motion

rights nunc pro tunc in either his court-ordered Rule 1925(b) statement or

his appellate brief.   Thus, I agree Appellant waived any challenge to the

PCRA court’s failure to reinstate Appellant’s post-sentence motion rights

nunc pro tunc, but I do so based on the limited grounds of Rule 1925(b) and

Beshore, supra. Accordingly, I concur in the result.




                                    -2-